FILED
                            NOT FOR PUBLICATION                             MAY 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSEPH NICHOLS,                                  No. 14-17442

               Plaintiff - Appellant,            D.C. No. 3:13-cv-05773-JD

 v.
                                                 MEMORANDUM*
ELOY MEDINA; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                     James Donato, District Judge, Presiding

                             Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

      California state prisoner Joseph Nichols appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2000), and may affirm on any ground supported by the record, Hamilton v. Brown,

630 F.3d 889, 892-93. We affirm.

      The district court properly dismissed Nichols’ retaliation claims because

Nichols did not allege facts sufficient to support his conclusory allegations of

retaliatory motive. See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005)

(elements of a First Amendment retaliation claim in the prison context).

      The district court properly dismissed Nichols’ access-to-courts claims

because Nichols failed to allege that he suffered an actual injury. See Lewis v.

Casey, 518 U.S. 343, 349-53 (1996) (an access-to-courts claim requires plaintiff to

show that defendant’s conduct caused actual injury to a non-frivolous legal claim).

      The district court properly dismissed Nichols’ claim regarding the handling

of his administrative grievances because inmates are not entitled to a specific type

of grievance process. See Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003)

(“[I]nmates lack a separate constitutional entitlement to a specific prison grievance

procedure.”).

      The district court properly dismissed Nichols’ claim that defendants

deprived him of property without due process because Nichols had an adequate

post-deprivation remedy under California law. See Barnett v. Centoni, 31 F.3d

813, 816-17 (9th Cir. 1994) (citing Cal. Govt. Code §§ 810-895).


                                          2                                    14-17442
      The district court did not abuse its discretion in dismissing Nichols’

amended complaint without leave to amend after providing Nichols with the

opportunity to amend. See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d

1034, 1041 (9th Cir. 2011) (setting forth standard of review and explaining that

leave to amend should be given unless amendment would be futile); see also

Chodos v. West Publ’g Co., 292 F.3d 992, 1003 (9th Cir. 2002) (“[W]hen a district

court has already granted a plaintiff leave to amend, its discretion in deciding

subsequent motions to amend is particularly broad.” (citation and internal

quotation marks omitted)).

      The district court did not abuse its discretion in denying Nichols’ motion for

appointment of counsel because Nichols did not demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and exceptional circumstances requirement for

appointment of counsel).

      The district court did not abuse its discretion in denying Nichols’ motion for

recusal because Nichols failed to establish any ground for recusal. See Pesnell v.

Arsenault, 543 F.3d 1039, 1043-44 (9th Cir. 2008) (setting forth standard of review

and grounds for recusal); United States v. Hernandez, 109 F.3d 1450, 1454 (9th

Cir. 1997) (“[J]udicial rulings alone almost never constitute valid basis for a bias


                                           3                                       14-17442
or partiality motion.” (citation and internal quotation marks omitted)).

      We do not consider the dismissal of Nichols’ original complaint because his

second amended complaint supersedes it. See Ferdik v. Bonzelet, 963 1258, 1262

(9th. Cir. 1992).

      Nichols’ request for judicial notice, filed on January 14, 2015, is denied.

      AFFIRMED.




                                          4                                    14-17442